Citation Nr: 1036113	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-22 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for left hip degenerative changes for the period from January 1, 
2007, to November 12, 2008.

2.  Entitlement to an initial evaluation in excess of 30 percent 
for left hip degenerative changes on or after January 1, 2010.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for right hip degenerative changes for the period from January 1, 
2007, to August 31, 2009.

4.  Entitlement to an initial evaluation in excess of 30 percent 
for right hip degenerative changes on or after October 1, 2010.

5.  Entitlement to an initial compensable evaluation for cervical 
spine degenerative disc disease for the period from January 1, 
2007, to January 22, 2010.

6.  Entitlement to an initial evaluation in excess of 20 percent 
for cervical spine degenerative disc disease on or after January 
22, 2010.
ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1986 to 
December 2006.  He also had an additional four months of prior 
active service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  That decision granted service connection for right hip 
degenerative changes and left hip degenerative changes and 
assigned separate 10 percent disability evaluations effective 
from January 1, 2007.  Service connection was also granted for 
cervical spine degenerative disc disease, and a noncompensable 
evaluation was assigned for that disability effective from 
January 1, 2007.  Jurisdiction of the case was subsequently 
transferred to the St. Louis, Missouri RO.  

In an October 2009 rating decision, the St. Louis, Missouri RO 
assigned a temporary 100 percent evaluation for the Veteran's 
left hip disability effective from November 12, 2008, based on 
surgery necessitating convalescence .  Thereafter, the RO 
assigned a 30 percent evaluation effective from January 1, 2010.  
In that same rating decision, a temporary 100 percent evaluation 
was assigned for the Veteran's right hip disability effective 
from August 31, 2009, which was also based on surgery 
necessitating convalescence.  Thereafter, the RO assigned a 30 
percent evaluation effective from October 1, 2010.  Additionally, 
in a March 2010 rating decision, the St. Louis, Missouri RO 
increased the Veteran's disability evaluation for his cervical 
spine degenerative disc disease to 20 percent effective from 
January 22, 2010.  Nevertheless, the Board notes that the Veteran 
has not been granted the maximum evaluation for those 
disabilities.  Applicable law mandates that when a veteran seeks 
an increased evaluation, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and it 
follows that such a claim remains in controversy where less than 
the maximum benefit available is awarded. See AB v. Brown, 6 Vet. 
App. 35 (1993).  Thus, the issues remain on appeal.

The Board also notes that the Veteran requested a Travel Board 
hearing before a Veterans Law Judge, but he later withdrew his 
request through written correspondence dated in August 2010.  No 
further communication has been received from the Veteran 
regarding a hearing.  As such, there is no outstanding request 
for a hearing in this case. See 38 C.F.R. §§ 20.702, 20.704 
(2009). 

The issues of entitlement to a higher initial evaluation for the 
left and right hip degenerative changes will be addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from January 1, 2007, to January 22, 2010, the 
Veteran's service-connected cervical spine degenerative disc 
disease was manifested by degenerative changes, noncompensable 
limitation of motion, and complaints of pain, but the disability 
was not productive of forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; a 
combined range of motion of the cervical spine not greater than 
170 degrees; muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, or, incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks during the past 12 months.  

2.  On or after January 22, 2010, the Veteran's service-connected 
cervical spine degenerative disc disease was not productive of 
forward flexion of the cervical spine 15 degrees or less; 
favorable ankylosis of the entire cervical spine; or, 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months. 


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for 
an initial 10 percent disability evaluation for cervical spine 
degenerative disc disease for the period from January 1, 2007, to 
January 22, 2010, have been met. 38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Codes 5003, 5242 (2009).

2.  The criteria for an initial evaluation in excess of 20 
percent for cervical spine degenerative disc disease on or after 
January 22, 2010, have not been met. 38 U.S.C.A. §§ 1155, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-
4.46, 4.71a, Diagnostic Code 5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 
C.F.R. § 3.159(b) (2006); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided to 
the claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from noncompensable 
to as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  Finally, the notice must provide examples of the types 
of medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or his 
entitlement to increased compensation.  However, the notice 
required by section 5103(a) need not be specific to the 
particular Veteran's circumstances; that is, VA need not notify a 
Veteran of alternative diagnostic codes that may be considered or 
notify of any need for evidence demonstrating the effect that the 
worsening of the disability has on the particular Veteran's daily 
life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Nevertheless, the Veteran in this case is challenging the initial 
evaluation assigned following the grant of service connection for 
cervical spine degenerative disc disease.  In Dingess, the Court 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91. 
See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify has been 
satisfied with respect to the issue of entitlement to a higher 
initial evaluation for his cervical spine degenerative disc 
disease.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  He has not identified any outstanding 
records that are relevant to his claims.  

The Veteran was also afforded VA examinations in October 2006, 
August 2008, December 2008, and January 2010 in connection with 
his service-connected cervical spine disability.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations obtained in this case are 
adequate, as they consider the pertinent evidence of record, 
including the Veteran's medical history and a physical 
examination.  The examination reports fully address the rating 
criteria that are relevant to rating the disability in this case.  
In addition, the August 2008 VA examiner reviewed the claims 
file.  

The Board does observe that the October 2006, December 2008, and 
January 2010 VA examiners did not indicate that they had actually 
reviewed the claims file.  However, those examiners did review 
the Veteran's medical history and performed physical examinations 
that addressed all of the rating criteria.  The Veteran also 
informed the examiner of his medical history and current 
complaints.  Indeed, the United States Court of Appeals for 
Veterans Claims (Court) has held that the relevant focus is not 
on whether a clinician had access to the claims file, but instead 
on whether the clinician was "informed of the relevant facts" 
in rendering a medical opinion. See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008). 

Moreover, there is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's 
service-connected disability since he was last examined. 38 
C.F.R. § 3.327(a).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted. VAOPGCPREC 11-
95.

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met. 38 
C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran throughout the course of this 
appeal by providing him with a SOC and SSOCs, which informed him 
of the laws and regulations relevant to the Veteran's claims.  
The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and did 
in fact participate. Washington v. Nicolson, 21 Vet. App. 191 
(2007).  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.  Hence, 
there is no error or issue that precludes the Board from 
addressing the merits of this appeal.


Applicable Law

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole- recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with the 
claim for service connection and with the rating decision 
granting service connection would be most probative of the degree 
of disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether an 
[initial] rating on appeal was erroneous . . . ." Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained 
during the appeal period indicates that the degree of disability 
increased or decreased following the assignment of the initial 
rating, "staged" ratings may be assigned for separate periods 
of time based on facts found. Id.; see also Hart v. Mansfield, 21 
Vet. App. 505 (2007) (VA's determination of the "present level" 
of a disability may result in a conclusion that the disability 
has undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities. 38 C.F.R. 
§ 4.45.  Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimal compensable rating 
for the joint. 38 C.F.R. § 4.59.

The Veteran's cervical spine degenerative disc disease is 
currently assigned a noncompensable evaluation effective from 
January 1, 2007, and a 20 percent disability evaluation effective 
from January 22, 2010, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5242.  Diagnostic Code 5242 provides that degenerative 
arthritis of the spine should be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine or under 
Diagnostic Code 5003. 

Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on the 
basis of limitation of motion under the appropriate diagnostic 
code for the specific joint or joints affected which in this case 
would be the General Rating Formula for Diseases and Injuries of 
the Spine.  When there is arthritis with at least some limitation 
of motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be assigned 
for each affected major joint or group of minor joints.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, a 10 
percent evaluation is warranted if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups and a 20 percent evaluation is authorized if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and there are occasional incapacitating 
exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under the General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, a 10 percent disability 
evaluation is assigned when there is forward flexion of the 
cervical spine greater than 30 degrees but not greater than 40 
degrees; a combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.

A 20 percent disability evaluation is contemplated when there is 
forward flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; a combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 30 percent evaluation is for assignment when there is forward 
flexion of the cervical spine 15 degrees or less; or favorable 
ankylosis of the entire cervical spine. 

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code. See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1) 
(2009).

Further, for VA compensation purposes, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 degrees.  The 
normal combined range of motion range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 230 
degrees.  The normal ranges of motions for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion. See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries 
of the Spine, Note (2) (2007); see also 38 C.F.R. § 4.71a, Plate 
V (2009).

Unfavorable ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the ankylosis results in one 
or more of the following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root stretching. 
Fixation of a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine, 
Note (5) (2009).

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 10 percent disability evaluation is 
contemplated for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 12 
months.  A 20 percent disability evaluation is assigned for 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  A 40 
percent disability evaluation is contemplated for incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months.  


Factual Background

The Veteran was afforded a VA examination in October 2006 during 
which he reported having neck pain that radiated into his right 
arm.  He also indicated that he had a history of decreased 
motion, stiffness, and pain, but there was no history of fatigue, 
weakness, or spasms.  The pain was reported to be severe, 
constant in duration, and daily in frequency.  The Veteran also 
stated that the pain radiated into his pinky and caused numbness.  
There were no flare-ups reported.  Range of motion testing 
revealed active and passive forward flexion to 45 degrees with no 
pain; active and passive extension to 45 degrees with no pain; 
active and passive lateral flexion to 45 degrees with no pain 
bilaterally; and, active and passive lateral rotation to 80 
degrees with no pain bilaterally.  For all ranges of motion, 
there was no pain after repetitive use and no additional loss of 
motion on repetitive use.  An MRI showed large right paracentral 
disc protrusion C5-6 with other milder degenerative changes at 
multiple levels.  The Veteran was diagnosed with degenerative 
disc disease of the cervical spine, and it was noted that his 
disability caused decreased mobility, problems with lifting and 
carrying, and pain.  It had a severe effect on chores, shopping, 
exercise, sports, recreation, and traveling, but no effect on 
feeding, bathing, dressing, toileting, and grooming.  

The Veteran was afforded another VA examination in August 2008.  
No neurological abnormalities were reported, but the Veteran did 
indicate that he had a history of fatigue, decreased motion, 
stiffness, weakness, spasms, and pain.  The pain was reported to 
be moderate in severity, constant in duration, and daily in 
frequency, and he noted that the pain radiated into his right arm 
and caused numbness and tingling.  The Veteran indicated that he 
had severe flare-ups that occurred daily and lasted for hours.  
Precipitating factors included typing, reaching overhead, and 
holding his hands up in one position.  During flare-ups, he was 
unable to type, work overhead, lift, carry, or reach.  An 
examination of the muscles of the spine revealed no spasm, 
atrophy, guarding, pain with motion, tenderness, or weakness.  
There was no muscle spasm, localized tenderness, or guarding 
severe enough to be responsible for abnormal gait or abnormal 
spinal contour.  An inspection of the spine also revealed normal 
posture, normal head position, and symmetry in appearance.  There 
were no abnormal spine curvatures.  A motor examination further 
revealed strength of 5/5 throughout both upper extremities, and a 
sensory examination found the Veteran to have a sensation of 2/2 
throughout both upper extremities.  His reflexes were all normal, 
and there was no ankylosis.  Range of motion testing revealed 
active and passive flexion to 25 degrees with pain at 20 degrees; 
active and passive extension to 25 degrees with pain at 20 
degrees; active and passive lateral flexion to 20 degrees with 
pain at 15 degrees bilaterally; and, active and passive lateral 
rotation to 50 degrees with pain at 40 degrees bilaterally.  For 
all ranges of motion there was pain on repetitive use and no 
additional loss of motion on repetitive use.  The examiner 
observed that the Veteran had decreased range of motion due to 
pain.  It was also noted that the e Veteran had pain before the 
exam, that the pain increased during the exam, and that the pain 
returned to its baseline when the examination was completed.  
Waddell's was negative, and the Veteran's response was consistent 
with findings.  X-rays showed no spondylitic changes.  

The Veteran was employed full-time as a realtor and consultant, 
and it was noted that he had not lost any time from work in the 
last 12 months.  He was diagnosed with cervical spine 
degenerative joint disease.  The disability was opined to have 
significant effects on his usual occupation, as it caused 
decreased concentration, inappropriate behavior, poor social 
interactions, problems with lifting and carrying, difficulty 
reaching, lack of stamina, weakness or fatigue, decreased 
strength in the upper extremities, and pain.  The Veteran worked 
independently and at times was unable to work.  He had to sit 
instead of standing when doing briefings, needed more rest 
periods and needed to walk if sitting too long or to sit if 
standing too long.  His disability had a severe effect on chores, 
shopping, exercise, recreation, traveling, bathing, dressing, 
toileting, and grooming; prevented sports; and, had a moderate 
effect on feeding.  

The Veteran was afforded an additional VA examination in December 
2008.  No neurological abnormalities related to his cervical 
spine were noted.  The Veteran reported having pain that was mild 
in severity, constant in duration, and daily in frequency, but 
there was no radiation of pain.  He had flare-ups that occurred 
every two to three weeks and that lasted for hours, and 
precipitating factors were repetitive bending and stooping.  
There were no incapacitating episodes of spine disease.  An 
examination of the spine showed normal posture, normal head 
position, and symmetry in appearance.  There were no abnormal 
spine curvatures or objective abnormalities of the cervical 
sacrospinalis.  There was also no muscle spasm, localized 
tenderness, or guarding severe enough to be responsible for 
abnormal gait or abnormal spinal contour.  A motor examination 
revealed strength of 5/5 throughout both upper extremities, and a 
sensory examination revealed sensation of 2/2 throughout both 
upper extremities.  His reflexes were all normal.  Range of 
motion testing revealed active flexion to 42 degrees; active 
extension to 37 degrees; active left lateral flexion to 35 
degrees; active left lateral rotation to 63 degrees; active right 
lateral flexion to 43 degrees; and, active right lateral rotation 
to 74 degrees.  There was no objective evidence of pain on active 
range of motion, nor was there any objective evidence of pain or 
additional limitations of motion after repetitive motion.  
Waddell's was negative, and there was no evidence of malingering.  
X-rays showed degenerative changes and a C5-6 disk abnormality.  

The Veteran was still employed as a consultant, and there was no 
time lost from work in the last 12 month period as a result of 
his cervical spine disability.  The Veteran was diagnosed with 
degenerative joint disease and degenerative disc disease of the 
cervical spine.  It had no significant effects on the Veteran's 
usual occupation, but had a moderate effect on chores, exercise, 
and recreation.  There was also no effect on shopping, feeding, 
bathing, dressing, toileting, or grooming, but there was a severe 
effect on sports and a mild effect on traveling.  

The Veteran's most recent examination was in January 2010.  He 
reported having pain that was periodic throughout the day and 
that radiated to the right shoulder, arm, and wrist.  The pain 
was described as moderate and lasted for five to 10 minutes.  He 
also reported having flare-ups in the morning, with standing, or 
with sitting that were moderate in severity, occurred daily, and 
lasted for 15-30 minutes.  Precipitating factors were long 
periods of immobility.  A physical examination revealed abnormal 
posture that listed to the right a little.  The position of his 
head and curvatures of the spine were normal, but the spine 
tilted mildly to the right side.  There was no ankylosis of the 
cervical spine.  Range of motion testing revealed flexion to 20 
degrees; extension to 20 degrees; lateral flexion to 20 degrees 
bilaterally; left lateral rotation to 60 degrees; and, right 
lateral rotation to 40 degrees.  The Veteran had pain, fatigue, 
weakness, lack of endurance, and incoordination on range of 
motion testing.  He had painful motion, spasm, and guarding of 
movement, but there was no effusion, instability, tenderness, 
redness, heat, or abnormal movement.  

Following repetition, the Veteran had forward flexion to 20 
degrees; extension to 15 degrees; left lateral flexion to 20 
degrees; right lateral flexion to 25 degrees; and, lateral 
rotation to 50 degrees bilaterally.  There was pain, fatigue, 
weakness, lack of endurance, and incoordination on range of 
motion testing.  There were also signs of intervertebral disc 
syndrome.  The Veteran had motor impairment and sensory 
impairment as well as numbness and tingling in the right shoulder 
to hand, especially the little finger.  His right grip was weak 
when that happened.  A motor and sensory examination was normal 
on the left with muscle wasting, muscle atrophy, and a lesion 
noted on the right.  The ulnar nerve was affected.  The Veteran 
had an incapacitating episode in the last 12 months that lasted 
for two weeks and occurred once in six months.  The Veteran had 
abnormal bicep reflexes of 1+ bilaterally and tricep reflexes of 
0 bilaterally.  The Veteran was diagnosed with cervical 
degenerative joint disease and peripheral neuropathy of the ulnar 
nerve.  The Veteran's disability made sitting, standing, walking, 
and driving difficult, and the impairments were considered 
moderately-severe.  


I.  January 1, 2007, to January 22, 2010

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled a higher initial evaluation for cervical 
degenerative disc disease prior to January 22, 2010.  Diagnostic 
testing has revealed degenerative changes, and he has been 
diagnosed with degenerative joint disease.  Moreover, the 
aforementioned range of motion findings reveal at least some 
limitation of motion as well the Veteran's complaints of pain.  
Accordingly, taking into account the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings of DeLuca, supra, the Board 
finds that the present severity of the disability at issue is 
more appropriately reflected by a 10 percent evaluation.  The 
benefit of the doubt is resolved in the Veteran's favor. See 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
5242.

The Board has also considered whether an evaluation in excess of 
10 percent for cervical degenerative disc disease is warranted 
for the period between January 1, 2007, and January 22, 2010.  
However, the medical evidence of record does not show that the 
Veteran had forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees or a combined range of 
motion of the cervical spine not greater than 170 degrees.  In 
this regard, the October 2006 VA examination found him to have 
forward flexion to 45 degrees, extension to 45 degrees,  lateral 
flexion to 45 degrees, and lateral rotation to 80 degrees.  The 
August 2008 VA examination also revealed 25 degrees of flexion, 
25 degrees of extension,  20 degrees of lateral flexion 
bilaterally, and 50 degrees of lateral rotation bilaterally.  The 
December 2008 VA examiner further indicated that the Veteran had 
flexion to 42 degrees, extension to 37 degrees, lateral flexion 
to 35 degrees, left lateral rotation to 63 degrees, right lateral 
flexion to 43 degrees, and right lateral rotation to 74 degrees.  
Based on those range of motion findings, it is apparent that the 
Veteran does not have a combined range of motion of the cervical 
spine not greater than 170 degrees.  The August 2008 VA 
examination did reveal 25 degrees of forward flexion, yet both 
the October 2006 and December 2008 VA examinations revealed 
forward flexion greater than 30 degrees.  As such, the 
preponderance of the evidence does not show him to meet the 
criteria based on forward flexion.

In addition, the Veteran has not been shown to have muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  In this regard, the Veteran denied having 
spasms at the time of his October 2006 and August 2008 VA 
examinations.  In August 2008, the examination did not find any 
spasm, guarding, or abnormal spine curvatures, and the December 
2008 VA examination revealed a normal posture, head position, and 
symmetry in appearance without abnormal spine curvatures.   In 
fact, the August 2008 and December 2008 VA examiners specifically 
stated that there was no muscle spasm, localized tenderness, or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour.  

Moreover, the Veteran did not have incapacitating episodes having 
a total duration of at least two weeks but less than four weeks 
during the past 12 months.  As previously noted, an 
incapacitating episode is defined as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician. See 
38 C.F.R. § 4.71a, Diagnostic Code 5242.  In this case, there are 
no treatment records associated with the claims file indicating 
that the Veteran was prescribed bed rest by any physician between 
January 1, 2007, and January 22, 2010.  Indeed, the December 2008 
VA examiner specifically commented that there were no 
incapacitating episodes of spine disease.  

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the objective 
medical evidence does not demonstrate that the Veteran suffered 
from a separate neurological disability distinct from his 
cervical degenerative disc disease.  The medical evidence of 
record does not identify any separate neurological findings or 
disability not already contemplated under the discussed pertinent 
criteria.  The Board does acknowledge that the Veteran complained 
of radiating pain to his right arm.  However, no objective 
neurological abnormalities have been shown.  Motor, sensory, and 
reflex examinations at the VA examinations were all normal, and 
no nerves were shown to be affected.  Therefore, the Board 
concludes that the Veteran did not suffer from additional 
neurological deficiency so as to warrant a separate disability 
rating under the diagnostic codes pertinent to rating 
neurological disorders. See Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's cervical spine disability 
is not warranted on the basis of functional loss due to pain or 
weakness in this case, as the Veteran's symptoms are supported by 
pathology consistent with the assigned 10 percent rating, and no 
higher.  In this regard, the Board observes that the Veteran 
complained of pain on numerous occasions.  However, the effect of 
the pain in the Veteran's neck is contemplated in the currently 
assigned 10 percent disability evaluation.  Indeed, the Board 
specifically acknowledged his pain in granting the 10 percent 
decision herein.  The Veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the degree 
that would warrant an increased evaluation.  In fact, the Veteran 
told the October 2006 VA examiner that he did not have fatigue or 
weakness, and there was no pain or additional loss of motion 
after repetitive use.  The August 2008 VA examiner noted that 
there was pain on repetitive use, but there was no additional 
loss of motion.  In addition, the December 2008 VA examiner 
commented that there was no objective evidence of pain on active 
range of motion, nor was there objective evidence of pain or 
additional limitation of motion after repetitive use.  Therefore, 
the Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for cervical spine 
degenerative disc disease for the period from January 1, 2007, to 
January 22, 2010.  





II.  On or After January 22, 2010

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled a higher initial evaluation for cervical 
spine degenerative disc disease on or after January 22, 2010.  
The medical evidence does not show him to have forward flexion of 
the cervical spine 15 degrees or less or favorable ankylosis of 
the entire cervical spine.  In fact, the January 2010 VA 
examination found him to have forward flexion to 20 degrees, 
extension to 15 degrees, left lateral flexion to 20  degrees, 
right lateral flexion to 25 degrees, and lateral rotation to 50 
degrees bilaterally.  

The Board notes that ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, and 
Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint 
as the result of a disease process, with fibrous or bony union 
across the joint," citing Stedman's Medical Dictionary 87 (25th 
ed. 1990)).  Based on the aforementioned range of motion 
findings, the Veteran's spine does not appear to be fixed or 
immobile.  Indeed, the January 2010 VA examiner stated that there 
was no ankylosis of the cervical spine.

In addition, the Veteran has not been shown to have 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months.  Indeed, 
the January 2010 VA examiner indicated that the Veteran only had 
one such episode during the previous 12 months that lasted for 
two weeks.  

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the objective 
medical evidence does not demonstrate that the Veteran suffered 
from a separate neurological disability distinct from his 
cervical spine degenerative disc disease.  The medical evidence 
of record does not identify any separate neurological findings or 
disability not already contemplated under the discussed pertinent 
criteria.  Indeed, the Veteran is already separately service-
connected for right arm neuropathy associated with his cervical 
spine disability.   Separate disability ratings may be assigned 
for distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).   There is no 
indication that the Veteran has any neurological impairment.  In 
fact, the January 2010 VA examiner indicated that the motor and 
sensory examination was normal on the Veteran's left side.  
Therefore, the Board concludes that the Veteran did not suffer 
from additional neurological deficiency so as to warrant a 
separate disability rating under the diagnostic codes pertinent 
to rating neurological disorders. See Bierman, 6 Vet. App. at 
129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's cervical spine disability 
is not warranted on the basis of functional loss due to pain or 
weakness in this case, as the Veteran's symptoms are supported by 
pathology consistent with the assigned 20 percent rating, and no 
higher.  In this regard, the Board observes that the Veteran 
complained of pain on numerous occasions, and the January 2010 VA 
examiner stated that there was pain, fatigue, weakness, lack of 
endurance, and incoordination.  However, the effect of the pain 
and functional impairment in the Veteran's neck is contemplated 
in the currently assigned 20 percent disability evaluation.  
Indeed, the findings of the January 2010 VA examination were the 
basis for the grant of a 20 percent disability evaluation.  The 
Veteran's complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would warrant 
an increased evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
a higher initial evaluation for cervical spine degenerative disc 
disease on or after January 22, 2010.


III.  Conclusion

In reaching this decision, the potential application of various 
provisions of Title 38 Code of Federal Regulations have been 
considered, whether or not they were raised by the Veteran. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, 
the Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  However, in this case, the Board finds that the 
record does not show that the Veteran's cervical spine 
degenerative disc disease is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-schedular 
basis. See 38 C.F.R. § 3.321(b)(1) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. See Thun v. 
Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability. If the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  
Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization).

The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected disability is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
assigned ratings with the established criteria found in the 
rating schedule shows that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  As 
discussed above, there are higher ratings available under 
multiple diagnostic codes, but the Veteran's disability is not 
productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for 
an extraschedular evaluation for the Veteran's service-connected 
cervical spine degenerative disc disease under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); 
Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial 10 percent disability evaluation for a 
cervical degenerative disc disease is granted for the period 
between January 1, 2007, and January 22, 2010.

An initial evaluation in excess of 20 percent for cervical spine 
degenerative disc disease on or after January 22, 2010, is 
denied.


REMAND

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence necessary 
to substantiate a claim and requires VA to assist a claimant in 
obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).

In this case, the Board finds that additional development is 
needed for the Veteran's claims for higher initial ratings for 
his service-connected left and right hip disabilities.  As noted 
in the Introduction, following a left hip replacement in November 
2008 and a right hip replacement in August 2009, temporary 100 
percent evaluations were awarded.  Thereafter, the RO assigned a 
30 percent evaluation effective from January 1, 2010, for the 
left hip, and a 30 percent evaluation effective from October 1, 
2010, for the right hip.  

The Veteran's last VA examination for these claims was in 
December 2008.  That examination was only a month after the 
Veteran's left hip replacement and prior to his right hip 
replacement.  Additionally, because the examination was prior to 
the right hip replacement, the findings necessary to apply the 
appropriate rating criteria for hip replacement (prosthesis) were 
not included in the examination.  Therefore, the Board finds that 
a more recent VA examination is necessary to ascertain the 
current severity and manifestations of the Veteran's service-
connected left and right hip disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
right and left hip disabilities.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on the 
severity of the Veteran's service-
connected right and left hip disabilities.

The examiner should report all signs and 
symptoms necessary for rating the 
Veteran's hip disabilities under the 
rating criteria, to include the range of 
motion in degrees.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and weakness 
should also be noted, as should any 
additional disability due to these 
factors.  The examiner should specifically 
comment as to whether there are moderately 
severe or markedly severe residuals of 
weakness, pain, or limitation of motion 
and whether the Veteran requires the use 
of crutches.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should also 
undertake any other development it 
determines to be indicated.  If the 
benefit sought is not granted, the Veteran 
should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


